Citation Nr: 0937761	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-35 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1993 to June 1997 and July 2002 to April 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In July 2008, the Veteran raised the claim for increase for 
service-connected sciatica, which is referred to the RO for 
appropriate action.

In his substantive appeal in October 2008, the Veteran raised 
the claim of secondary service connection for a left knee 
disability, which is also referred to the RO for appropriate 
action. 

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  At the hearing, the Veteran submitted 
additional evidence and waived the right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

Degenerative disc disease of the lumbosacral spine is 
manifested by forward flexion greater than 30 degrees without 
favorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes.




CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 
5243 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 



In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated)

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2007 and in September 2008.  The 
notice included the type of evidence needed to substantiate 
the claim for a higher rating, namely, evidence to show that 
the service-connected disability was worse and the effect the 
disability had on employment.  The Veteran was notified that 
VA would obtain VA records and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the general 
provision for the effective date of the claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (to 
the extent there was pre-adjudication notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009) (claim-specific notice, 
namely, a worsening or increase in severity of the disability 
and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in December 2008.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service records, 
VA records, and private medical records.  The Veteran was 
afforded a VA examination in October 2008. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Also with any form of arthritis, painful motion is factor to 
be considered.  38 C.F.R. § 4.59.

Degenerative disc disease of the lumbosacral spine is rated 
under the General Formula for Diseases and Injuries of the 
Spine (General Formula), Diagnostic Code 5242, or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Intervertebral Disc Syndrome), 
Diagnostic Code 5243, whichever method results in the higher 
rating.

Under the General Rating Formula with or without symptoms 
such as pain to include radiating pain, the criteria for the 
next higher rating, 40 percent, are forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

The normal findings for range of motion of the lumbar spine 
are flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, to 30 degrees, and rotation, right 
and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (5).

Factual Background

Records of the Pennsylvania Army National Guard show that in 
May 2004 while on federalized active duty for training the 
Veteran injured his back on landing after a fall in a 
parachute jump. 

After service, in a rating decision in July 2006, the RO 
granted service connection for degenerative joint disease of 
the lumbosacral spine and assigned a 20 percent rating.

The current claim for increase was received in November 2006. 

VA records from July 2006 to November 2008 show that the 
Veteran was followed almost on a monthly basis for low back 
pain with decreased range of motion and sciatica with flare-
ups, which was made worse by sitting and driving and which 
affected his sleep, concentration, other activities.  
Treatment included physical therapy, aquatherapy, prescribed 
pain medication, and a steroid injection.  In November 2006, 
he was fitted for a cane. In March 2008, a MRI revealed a 
mild bulge at L4-5 and L4-S1.

On VA examination in October 2008, the Veteran complained of 
constant lumbosacral pain that was made worse with driving, 
prolonged sitting, and walking.  The Veteran stated that he 
could only walk about a block before he had to sit down due 
to the pain.  It was noted that the Veteran had not been on 
bed rest in the month prior to the examination.  It was also 
noted that physical therapy had not helped and that one 
steroid injection had decreased leg pain, but increased back 
pain.  

The Veteran stated that he used a back brace and that 
activities of daily living were affected to include walking, 
showering, lifting, and standing for a prolonged time while 
doing chores such as washing the dishes.  He had no flare-ups 
because the pain was constant and severe.  

On physical examination, thoracolumbar flexion was to 45 
degrees, extension to 30 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 40 degrees and bilateral 
rotational flexion was to 50 degrees with pain throughout.  
There was no further reduction due to pain or fatigue 
following repetitive use.  There was bilateral mild 
paraspinous lumbosacral tenderness to palpation as well as 
moderate spasm.  The Veteran walked with a marked limp.

Private treatment records, including physical therapy notes, 
show that in July and August 2008 and in March and April 2009 
the Veteran was in physical therapy three times a week for 
four weeks.  In September 2008, he was seen at a chiropractic 
clinic for low back pain, radiating to the right lower 
extremity. 

In May 2009, the Veteran testified that he experienced sharp 
pain in the lower back with increased pain down his right leg 
and more recently pain going down the left leg.  He also 
described very tight muscle spasms.  He stated that he could 
not touch his toes and he had a very limited range of motion.  
He indicated that he was currently in school to become a 
teacher and that he missed his student teaching assignments 
twice a month because of his back.  He stated that sitting in 
class for a long period was difficult as was standing for a 
long time.   The Veteran stated that he could not exercise as 
much as he wanted to, that he could not ride a bike, and that 
it hurt to drive.  He related that his back affected his 
sleep.  He said surgery was not recommended because of his 
age and that he was exploring alternative therapies.

Analysis

On VA examination in October 2008, forward flexion was to 45 
degrees with pain.  The range of motion was not additionally 
limited by weakness, instability, lack of endurance, fatigue, 
repetitive use, or flare-ups.  

As 45 degrees of flexion does not more nearly approximate 30 
degrees, the criteria for the next higher rating based on 
limitation of motion, considering functional loss due to 
pain, weakness, fatigue, incoordination, or lack of 
endurance, flare-ups, or painful movement under 38 C.F.R. §§ 
4.40, 4.45, 4.59, have not been met.  Alternatively, in the 
absence of favorable ankylosis of the entire thoracolumbar, 
the criteria for the next higher rating have not been met.

As for the evaluation by a private physical therapist, the 
therapist described the findings as to range of motion in 
different terms than used in the rating criteria under the 
General Rating Formula.  And the Board is unable to make a 
direct comparison between the findings on the VA examination 
and the findings of the private therapist.  Nevertheless, the 
Board finds that the private therapist described about the 
same level of symptomotology as the VA examiner.

The Veteran calls attention to the level of pain he 
experiences, limiting his ability to function.  Under the 
General Rating Formula, the rating criteria apply with or 
without symptoms such as pain whether or not it radiates, 
stiffness, or aching in the area of the spine affected by 
residuals of an injury.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  

The Veteran also argues that his disability will only become 
worse over time.  Rating evaluations, however, compare 
current symptoms with criteria set forth in VA's Schedule for 
Rating Disabilities.  38 C.F.R. § 4.1.  With any future 
worsening of the disability, the Veteran can file a new claim 
for increase. 

As for a rating under Intervertebral Disc Syndrome, 
Diagnostic Code 5243, the criteria for the next higher 
rating, 40 percent, are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks 
during the past 12 months.  An incapacitating episode, 
however, is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

A review of the record shows that there is no evidence of 
incapacitating episodes incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks 
during the past 12 months, prescribed by a physician and 
treatment by a physician.

As for rating the associated neurologic objective 
abnormalities, in this case, sciatica, the Veteran has a 
separate rating for sciatica.  And the separate rating for 
sciatica is not before the Board.  As noted previously the 
Veteran does have a pending claim for increase for sciatica.

As the 20 percent rating reflects the degree of impairment 
shown since the date the Veteran applied for an increase, 
there is no basis for a staged rating. 

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for 
degenerative disc disease of the lumbosacral spine, and the 
benefit-of- the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.



If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the rating criteria 
reasonably describe the Veteran's disability level and do 
provide for a higher rating for additional or more severe 
symptoms, which have not been shown.  Therefore the 
disability picture is contemplated by the Rating Schedule.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

A rating higher than 20 percent for degenerative disc disease 
of the lumbosacral spine is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


